Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20200005885-(Mohr et al.) [herein “Mohr”], in view of  U.S. Patent Publication 20020041532-(Watanabe et al.) [herein Watanabe”].
Regarding claim 1 –
Mohr teaches (a) memory device, comprising: a first comparison circuit suitable for comparing read data read from a plurality of memory cells with write data written in the memory cells and outputting a comparison result; (Fig 2) plus “semiconductor device 200 may also include a test circuit 282 and a counter” (Page 3, Paragraph [0026]).
Mohr also teaches a path selection circuit suitable for transferring selected data selected among the read data and test data as read path data based on the comparison result of the first comparison circuit; (Fig 2) plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]).
Mohr does not teach an output data alignment circuit suitable for converting the read path data into serial data and outputting the serial data as output data.
Watanabe, however teaches an output data alignment circuit suitable for converting the read path data into serial data and outputting the serial data as output data, (Fig 2, Item 140 “P/S DATA CONVERSION CIRCUIT”).
Mohr and Watanabe are analogous art because they are both directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing though serialized input/ output pads.

Regarding claim 2 –
The combination of Mohr and Watanabe teaches all the limitations of claim 1 above.
Watanabe also teaches an input data alignment circuit suitable for converting the output data into parallel data to transfer the parallel data as write path data; (Fig 2, Item 130 “S/P DATA CONVERSION CIRCUIT”).
In addition, Mohr teaches a second comparison circuit suitable for comparing the test data with the write path data based on the comparison result of the first comparison circuit and outputting a comparison result, (Fig 2) plus “semiconductor device 200 may also include a test circuit 282” plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]).

Regarding claim 3 –
The combination of Mohr and Watanabe teaches all the limitations of claim 2 above.
Watanabe also teaches wherein the path selection circuit is further suitable for transferring selected data selected among the read data and the write path data as the write data based on the comparison result of the second comparison circuit, (Fig 2, Item 150 “TST”) plus “Input/output test circuit 150 is provided to each data terminal for confirming whether or not the data input/ output operation is properly carried out in an associated data input/output circuit” (Page 5, Paragraph [0090]).

Regarding claim 4 –
The combination of Mohr and Watanabe teaches all the limitations of claim 2 above.
Watanabe also teaches wherein when the read data is different from the write data as a result of the comparison of the first comparison circuit, the path selection circuit transfers the test data as the read path data, (Fig 2, Item 150 “TST”) plus “Referring to FIG. 5, input/output test circuit 150 includes data transmit circuits 155a to 155d connected respectively between write data lines WDa to WDd and read data lines RDa to RDd. Data transmit circuits 155a to 155d respond to input/output circuit test signal TST to transmit data on write data lines WDa to WDd respectively to read data lines RDa to RDd” (Page 5, Paragraph [0093]).
In addition, Mohr teaches the second comparison circuit compares the test data with the write path data, (Fig 2) plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]).

Regarding claim 13 –
	Mohr teaches writing the parallel data as write data in the memory cells; (Fig 2) plus “write data is supplied to the data terminals DQ, DQS, OM, the write data is received by data receivers at the I/0 circuit 284 and supplied via the I/0 circuit 284 and the read/write amplifiers 255 to the memory array 250 and written in the memory cell designated by the row address and the column address” (Page 3, Paragraph [0022]).
	Mohr also teaches comparing the read data and the written data with each other to determine whether a first comparison result is a pass or a failure; (Fig 2) plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]).
	In addition, Mohr teaches comparing the test data and the parallel data with each other to determine whether a second comparison result is a pass or a failure, when the first comparison result is determined as the failure, (Fig 2) plus “semiconductor device 200 may also include a test circuit 282” plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]).
	Mohr does not teach converting parallel read data that are read from a plurality of memory cells into serial data to be provided to an input/output pad, converting the serial data feeding back from the input/output pad back into parallel data, nor does it teach converting test data into the serial data instead of the read data.
	Watanabe, however teaches converting parallel read data that are read from a plurality of memory cells into serial data to be provided to an input/output pad, converting the serial data feeding back from the input/output pad back into parallel data, (Fig 2, Item 140 “P/S DATA CONVERSION CIRCUIT”).
	Watanabe also teaches converting test data into the serial data instead of the read data, (Fig 2, Item 140 “P/S DATA CONVERSION CIRCUIT”).
Mohr and Watanabe are analogous art because they are both directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing though serialized input/ output pads.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20200005885-(Mohr et al.) [herein “Mohr”], in view of U.S. Patent 8301941-(Bodrozic et al.) [herein “Bodrozic”].
Regarding claim 21 –
Mohr teaches (a) memory device comprising: a memory core configured to store write data and provide read data; (Fig 2, Item 250 “Memory Cell Array”).
Mohr also teaches a path selector configured to provide test data; (Fig 2) plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]).
In addition, Mohr teaches a first loop-back path configured to loop the test data, (Fig 2) plus “semiconductor device 200 may also include a test circuit 282” plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]).
Mohr also teaches a second loop-back path configured to loop the read data, (Fig 2) plus “semiconductor device 200 may also include a test circuit 282” plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]).
Mohr additionally teaches a first detector configured to detect a defect of a path between the path selector and the IO pad by comparing the test data with the first looped-back data (Fig 2) plus “semiconductor device 200 may also include a test circuit 282” plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]) plus “The test comparison data may remain set for the remainder of the iterative consecutive block comparisons or may be monitored on each block comparison cycle” (Page 4, Paragraph [0031]).
Mohr also teaches to detect a defect of a path between the memory core and the path selector by comparing the read data with the second looped-back data, (Fig 2) plus “semiconductor device 200 may also include a test circuit 282” plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]) plus “The test comparison data may remain set for the remainder of the iterative consecutive block comparisons or may be monitored on each block comparison cycle” (Page 4, Paragraph [0031]).
Mohr does not teach which is transferred from the path selector to an input/output (IO) pad, back to the path selector as first looped-back data, nor does it teach which is transferred from the memory core to the path selector, back to the memory core as second looped-back data.
Bodrozic, however teaches which is transferred from the path selector to an input/output (IO) pad, back to the path selector as first looped-back data, “In one embodiment, a method comprises issuing a first write operation from a processor to a memory controller in a loop back test mode of operation; routing write data from the first write operation through a plurality of drivers and receivers in the memory controller, wherein the plurality of drivers and receivers are connected to a plurality of data pins that are capable of connection to one or more memory modules… In one embodiment, the read data is driven through the plurality of drivers and receivers as well” (Col 2, Lines 23 – 29 and 34-35).
Bodrozic also teaches which is transferred from the memory core to the path selector, back to the memory core as second looped-back data; and Bodrozic – “In one embodiment, a method comprises issuing a first write operation from a processor to a memory controller in a loop back test mode of operation; routing write data from the first write operation through a plurality of drivers and receivers in the memory controller, wherein the plurality of drivers and receivers are connected to a plurality of data pins that are capable of connection to one or more memory modules… In one embodiment, the read data is driven through the plurality of drivers and receivers as well” (Col 2, Lines 23 – 29 and 34-35).
Mohr and Bodrozic are analogous art because they are both directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the loop-back testing of Bodrozic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing including loop-back data testing.

Regarding claim 22 –
	The combination of Mohr and Bodrozic teaches all the limitations of claim 21 above.
	Bodrozic also teaches a third loop-back path configured to loop the read data, which is transferred from the memory core to the IO pad, back to the path selector as third looped-back data, “In one embodiment, a method comprises issuing a first write operation from a processor to a memory controller in a loop back test mode of operation; routing write data from the first write operation through a plurality of drivers and receivers in the memory controller, wherein the plurality of drivers and receivers are connected to a plurality of data pins that are capable of connection to one or more memory modules… In one embodiment, the read data is driven through the plurality of drivers and receivers as well” (Col 2, Lines 23 – 29 and 34-35).
	Mohr also teaches a second detector configured to detect a defect of a path between the memory core and the IO pad by comparing previous third looped-back data with current third looped-back data, (Fig 2) plus “semiconductor device 200 may also include a test circuit 282” plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]) plus “The test comparison data may remain set for the remainder of the iterative consecutive block comparisons or may be monitored on each block comparison cycle” (Page 4, Paragraph [0031]).

Claims 5, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20200005885-(Mohr et al.) [herein “Mohr”], in view of  U.S. Patent Publication 20020041532-(Watanabe et al.) [herein Watanabe”], and further in view of U.S. Patent 8301941-(Bodrozic et al.) [herein “Bodrozic”].
Regarding claim 5 –
	The combination of Mohr and Watanabe teaches all the limitations of claim 4 above.
	The combination of Mohr and Watanabe does not teach when the test data is the same as the write path data as a result of the comparison of the second comparison circuit, the path selection circuit is further suitable for feeding back, as the write data, the read data to the memory cells.
	Bodrozic, however teaches when the test data is the same as the write path data as a result of the comparison of the second comparison circuit, the path selection circuit is further suitable for feeding back, as the write data, the read data to the memory cells.  Bodrozic – “In one embodiment, a method comprises issuing a first write operation from a processor to a memory controller in a loop back test mode of operation; routing write data from the first write operation through a plurality of drivers and receivers in the memory controller, wherein the plurality of drivers and receivers are connected to a plurality of data pins that are capable of connection to one or more memory modules… In one embodiment, the read data is driven through the plurality of drivers and receivers as well” (Col 2, Lines 23 – 29 and 34-35).
Mohr, Watanabe and Bodrozic are analogous art because they are directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe and the loop-back testing of Bodrozic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing including loop-back testing using serialized input/ output pads.

Regarding claim 14 –
	The combination of Mohr and Watanabe teaches all the limitations of claim 13 above.
	The combination of Mohr and Watanabe does not teach when the second comparison result is determined as the pass: feeding back the read data as the write data to the memory cells and writing the write data into the memory cells, nor does it teach comparing the read data and the written data with each other to determine whether a third comparison result is a pass or a failure.
	Bodrozic, however teaches when the second comparison result is determined as the pass: feeding back the read data as the write data to the memory cells and writing the write data into the memory cells, “In one embodiment, a method comprises issuing a first write operation from a processor to a memory controller in a loop back test mode of operation; routing write data from the first write operation through a plurality of drivers and receivers in the memory controller, wherein the plurality of drivers and receivers are connected to a plurality of data pins that are capable of connection to one or more memory modules… In one embodiment, the read data is driven through the plurality of drivers and receivers as well” (Col 2, Lines 23 – 29 and 34-35).
	Bodrozic also teaches comparing the read data and the written data with each other to determine whether a third comparison result is a pass or a failure, “In one embodiment, in a loop back mode of operation, data from a write operation may be looped back into a data buffer in the memory controller 20A-20B. A subsequent read operation to the same address as the write operation may cause the memory controller 20A-20B to return the data from the data buffer. The read and write data may be compared to determine that proper operation was observed” (Col 5, lines 40-46).
Mohr, Watanabe and Bodrozic are analogous art because they are directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe and the loop-back testing of Bodrozic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing including loop-back testing using serialized input/ output pads.

Regarding claim 17 –
	Mohr teaches comparing the parallel data with each other to determine whether a comparison result is a pass or a failure, (Fig 2) plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]).
	Mohr does not teach converting the fed- back data into parallel data, nor does it teach feeding back read data that are read in parallel from a plurality of memory cells through an input/output pad.
	Watanabe, however teaches converting the fed- back data into parallel data; and Watanabe – (Fig 2, Item 140 “P/S DATA CONVERSION CIRCUIT”).
Mohr and Watanabe are analogous art because they are both directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing though serialized input/ output pads.
	The combination of Mohr and Watanabe does not teach feeding back read data that are read in parallel from a plurality of memory cells through an input/output pad.
	Bodrozic, however teaches feeding back read data that are read in parallel from a plurality of memory cells through an input/output pad, “In one embodiment, a method comprises issuing a first write operation from a processor to a memory controller in a loop back test mode of operation; routing write data from the first write operation through a plurality of drivers and receivers in the memory controller, wherein the plurality of drivers and receivers are connected to a plurality of data pins that are capable of connection to one or more memory modules… In one embodiment, the read data is driven through the plurality of drivers and receivers as well” (Col 2, Lines 23 – 29 and 34-35).
Mohr, Watanabe and Bodrozic are analogous art because they are directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe and the loop-back testing of Bodrozic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing including loop-back testing using serialized input/ output pads.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20200005885-(Mohr et al.) [herein “Mohr”], in view of  U.S. Patent Publication 20020041532-(Watanabe et al.) [herein Watanabe”], and further in view of U.S. Patent Publication 20180108428-(Park).
Regarding claim 6 –
	The combination of Mohr and Watanabe teaches all the limitations of claim 2 above.
	The combination of Mohr and Watanabe does not teach wherein the path selection circuit is further suitable for receiving the read data from the memory cells through a global input/output line and transferring the read data as the read path data, receiving the write path data, and transferring the write path data as the write data to the memory cells through the global input/output line.
	Park, however teaches wherein the path selection circuit is further suitable for receiving the read data from the memory cells through a global input/output line and transferring the read data as the read path data, receiving the write path data, and transferring the write path data as the write data to the memory cells through the global input/output line, “In an embodiment of the present disclosure, a semiconductor apparatus may include: an input/output terminal characteristic calibration circuit configured to select one or more of a plurality of input/output terminals according to an external input which is input through each of the plurality of input/output terminals, and input a characteristic calibration signal to the selected input/output terminals through a test signal line such that characteristic of the selected input/output terminals are calibrated; and a memory core coupled to the plurality of input/output terminals through a global input/output line” (Page 1 – 2, Paragraph [0021]).
Mohr, Watanabe and Park are analogous art because they are directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe and the global input/ output line of Park, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing.

Claims 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20200005885-(Mohr et al.) [herein “Mohr”], in view of  U.S. Patent Publication 20020041532-(Watanabe et al.) [herein Watanabe”], and further in view of U.S. Patent Publication 20120266033-(Gold et al.) [herein “Gold”].
Regarding claim 7 –
	The combination of Mohr and Watanabe teaches all the limitations of claim 2 above.
	The combination of Mohr and Watanabe does not teach further comprising a mode determination circuit suitable for checking whether the memory device is in an Error Correction Code (ECC) test operation mode or not.
	Gold, however teaches further comprising a mode determination circuit suitable for checking whether the memory device is in an Error Correction Code (ECC) test operation mode or not, (Fig 5, Item 514 “ECCBYPASS”) plus “The method includes performing a first error test on a memory, where the memory comprises an integrated error correcting code (ECC) portion, and where the functionality of the ECC portion is bypassed during the first memory test. The method also includes performing a second error test of the memory, where the second error test includes testing the functionality of the ECC portion” (Page 1, Paragraph [0006]).
Mohr, Watanabe and Gold are analogous art because they are directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe and the selectable ECC testing of Gold, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing.


Regarding claim 8 –
	The combination of Mohr, Watanabe and Gold teaches all the limitations of claim 7 above.
	Watanabe also teaches wherein the path selection circuit is further suitable for transferring selected data selected among the read data and the write path data as the write data based on a result of the checking of the mode determination circuit, (Fig 2, Item 150 “TST”) plus “Input/output test circuit 150 is provided to each data terminal for confirming whether or not the data input/ output operation is properly carried out in an associated data input/output circuit” (Page 5, Paragraph [0090]).
Regarding claim 15 –
	The combination of Mohr and Watanabe teaches all the limitations of claim 13 above.
	The combination of Mohr and Watanabe does not teach further comprising checking whether the memory device is in an Error Correction Code (ECC) test operation mode or not.
	Gold, however teaches further comprising checking whether the memory device is in an Error Correction Code (ECC) test operation mode or not, (Fig 5, Item 514 “ECCBYPASS”) plus “The method includes performing a first error test on a memory, where the memory comprises an integrated error correcting code (ECC) portion, and where the functionality of the ECC portion is bypassed during the first memory test. The method also includes performing a second error test of the memory, where the second error test includes testing the functionality of the ECC portion” (Page 1, Paragraph [0006]).
Mohr, Watanabe and Gold are analogous art because they are directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe and the selectable ECC testing of Gold, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing.

Claims 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20200005885-(Mohr et al.) [herein “Mohr”], in view of  U.S. Patent Publication 20020041532-(Watanabe et al.) [herein Watanabe”], in view of U.S. Patent 8301941-(Bodrozic et al.) [herein “Bodrozic”], and further in view of U.S. Patent Publication 20060184848-(Serizawa et al.) [herein “Serizawa”].
Regarding claim 9 –
	The combination of Mohr and Watanabe teaches all the limitations of claim 2 above.
	The combination of Mohr and Watanabe does not teach further comprising: a third comparison circuit suitable for comparing a plurality of bits of the write path data with each other and outputting a detection signal, nor does it teach a collection circuit suitable for collecting the detection signal and transferring a collected detection signal to a boundary scan test chain.
	Bodrozic, however teaches further comprising: a third comparison circuit suitable for comparing a plurality of bits of the write path data with each other and outputting a detection signal, “In one embodiment, in a loop back mode of operation, data from a write operation may be looped back into a data buffer in the memory controller 20A-20B. A subsequent read operation to the same address as the write operation may cause the memory controller 20A-20B to return the data from the data buffer. The read and write data may be compared to determine that proper operation was observed” (Col 5, lines 40-46).
Mohr, Watanabe and Bodrozic are analogous art because they are directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe and the loop-back testing of Bodrozic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing including loop-back testing using serialized input/ output pads.
	The combination of Mohr, Watanabe and Bodrozic does not teach a collection circuit suitable for collecting the detection signal and transferring a collected detection signal to a boundary scan test chain.
	Serizawa, however teaches a collection circuit suitable for collecting the detection signal and transferring a collected detection signal to a boundary scan test chain, “According to one aspect of the present invention, a logic integrated circuit comprises a logic circuit having the predetermined logic function, a memory circuit which enables data write and read operations (built-in RAM), a test circuit for testing whether fail bits are included in the memory circuit or not, a boundary latch circuit which can latch signals between logic circuit and memory … wherein the test circuit collects, during execution of the test, test result to the boundary latch circuit” (Page 1, Paragraph [0010]) plus “The relief information generated by the sequential encoder 153 is sent to a redundant circuit, when such redundant circuit is provided in the RAM for replacing the memory column including fail bits to the reserve memory column, or is once sent to an interface circuit 180 called TAP (Test Access Port) when such redundant circuit is not provided, and thereafter outputted to the external side of chip via the TAP. The TAP is the interface circuit which is specified by the specifications for boundary scan-test” (Page 4, Paragraph [0049]).
Mohr, Watanabe, Bodrozic and Serizawa are analogous art because they are directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe and the loop-back testing of Bodrozic and the boundary scant output of Serizawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing including loop-back testing using serialized input/ output pads and boundary scan compliant data.

Regarding claim 10 –
	The combination of Mohr, Watanabe, Bodrozic and Serizawa teaches all the limitations of claim 9 above.
	Mohr also teaches wherein the third comparison circuit sequentially outputs a plurality of detection signals respectively corresponding to read operations that are repeatedly performed, (Fig 6) plus “The method 600 may further update memory location, at 618 and iteratively repeat the steps 606, 608, 610, each time with an updated memory location, until all memory cells have been tested, at 614” (Page 6, Paragraph [0045]).

Regarding claim 11 –
	The combination of Mohr, Watanabe, Bodrozic and Serizawa teaches all the limitations of claim 9 above.
	Mohr also teaches wherein when at least one among the detection signals represents a failure, the collection circuit outputs the collected result as a failure, (Fig 3) plus “Thus, test compression logic 304 provides a single pass/fail indication of whether the memory array 302 failed the test during the test operation via the test comparison data” (Page 4, Paragraph [0031]).

Regarding claim 12 –
	The combination of Mohr, Watanabe, Bodrozic and Serizawa teaches all the limitations of claim 9 above.
	Mohr also teaches wherein the collection circuit includes: a result output circuit suitable for first latching the detection signal in response to a clock signal and outputting the first latched detection signal as the collected detection signal; and a clock generator suitable for secondly latching the collected detection signal in response to the clock signal, and synchronizing the secondly latched detection signal with a data strobe signal and outputting the clock signal, “The test comparison data may remain set for the remainder of the iterative consecutive block comparisons or may be monitored on each block comparison cycle” (Page 4, Paragraph [0031]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20200005885-(Mohr et al.) [herein “Mohr”], in view of  U.S. Patent Publication 20020041532-(Watanabe et al.) [herein Watanabe”], in view of U.S. Patent Publication 20120266033-(Gold et al.) [herein “Gold”], and further in view of U.S. Patent 8301941-(Bodrozic et al.) [herein “Bodrozic”].
Regarding claim 16 –
	The combination of Mohr, Watanabe and Gold teaches all the limitations of claim 15 above.
	The combination of Mohr, Watanabe and Gold does not teach further comprising, when the memory device is checked in the ECC test operation mode: feeding back the read data as the write data to the memory cells and writing the write data into the memory cells, nor does it teach comparing the read data and the written data with each other to determine whether a third comparison result is a pass or a failure.
	Bodrozic, however teaches further comprising, when the memory device is checked in the ECC test operation mode: feeding back the read data as the write data to the memory cells and writing the write data into the memory cells; “In one embodiment, a method comprises issuing a first write operation from a processor to a memory controller in a loop back test mode of operation; routing write data from the first write operation through a plurality of drivers and receivers in the memory controller, wherein the plurality of drivers and receivers are connected to a plurality of data pins that are capable of connection to one or more memory modules… In one embodiment, the read data is driven through the plurality of drivers and receivers as well” (Col 2, Lines 23 – 29 and 34-35).
	Bodrozic also teaches comparing the read data and the written data with each other to determine whether a third comparison result is a pass or a failure, “In one embodiment, in a loop back mode of operation, data from a write operation may be looped back into a data buffer in the memory controller 20A-20B. A subsequent read operation to the same address as the write operation may cause the memory controller 20A-20B to return the data from the data buffer. The read and write data may be compared to determine that proper operation was observed” (Col 5, lines 40-46).
Mohr, Watanabe, Gold and Bodrozic are analogous art because they are directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe and the selectable ECC testing of Gold plus the loop-back testing of Bodrozic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible memory testing.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20200005885-(Mohr et al.) [herein “Mohr”], in view of  U.S. Patent Publication 20020041532-(Watanabe et al.) [herein Watanabe”], in view of U.S. Patent Publication 20120266033-(Gold et al.) [herein “Gold”] , in view of U.S. Patent 8301941-(Bodrozic et al.) [herein “Bodrozic”], and further in view of U.S. Patent Publication 20110121294-(Koyama).
Regarding claim 18 –
	The combination of Mohr, Watanabe and Bodrozic teaches all the limitations of claim 17 above.
	Watanabe also teaches without applying a write command to the memory device, wherein the feeding back, the converting and the comparing are repeatedly performed in response to the repeatedly applied read commands, (Fig 2, Item 150 “TST”) plus “Referring to FIG. 5, input/output test circuit 150 includes data transmit circuits 155a to 155d connected respectively between write data lines WDa to WDd and read data lines RDa to RDd. Data transmit circuits 155a to 155d respond to input/output circuit test signal TST to transmit data on write data lines WDa to WDd respectively to read data lines RDa to RDd” (Page 5, Paragraph [0093]).
	The combination of Mohr, Watanabe and Bodrozic does not teach repeatedly applying read commands.
	Koyama, however teaches repeatedly applying read commands, “the test data is readout repeatedly by changing the addresses” (Page 7, Paragraph [0079]).
Mohr, Watanabe, Bodrozic and Koyama are analogous art because they are directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe and the loop-back testing of Bodrozic and the automatic repeat testing of Koyama, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible and efficient memory testing including loop-back testing using serialized input/ output pads.

Regarding claim 19 –
	The combination of Mohr, Watanabe, Bodrozic and Koyama teaches all the limitations of claim 18 above.	
	Mohr also teaches wherein the comparing of the parallel data includes: comparing a plurality of bits of the parallel data with each other to sequentially output a plurality of detection signals representing a result of the comparing; and collecting the detection signals and outputting a result signal representing a failure when at least one among the detection signals represents that the plurality of bits of the parallel data are different from each other as the result of the comparing, (Fig 2) plus “semiconductor device 200 may also include a test circuit 282” plus “The I/0 circuit 284 may include circuitry to select for output one of read data from the read/write amplifiers 155, the test comparison data from the test circuit 282, or the count value 280 from the count circuit 280” (Page 3, Paragraph [0026]) plus “The test comparison data may remain set for the remainder of the iterative consecutive block comparisons or may be monitored on each block comparison cycle” (Page 4, Paragraph [0031]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20200005885-(Mohr et al.) [herein “Mohr”], in view of  U.S. Patent Publication 20020041532-(Watanabe et al.) [herein Watanabe”], in view of U.S. Patent Publication 20120266033-(Gold et al.) [herein “Gold”] , in view of U.S. Patent 8301941-(Bodrozic et al.) [herein “Bodrozic”], in view of Koyama, and further in view of U.S. Patent Publication 20060184848-(Serizawa et al.) [herein “Serizawa”].
Regarding claim 20 –
	The combination of Mohr, Watanabe, Bodrozic and Koyama teaches all the limitations of claim 19 above.
	The combination of Mohr, Watanabe, Bodrozic and Koyama does not teach further comprising, during a boundary scan test operation, shifting and outputting the result signal corresponding to the input/output pad.
	Serizawa, however teaches further comprising, during a boundary scan test operation, shifting and outputting the result signal corresponding to the input/output pad.  Serizawa – “According to one aspect of the present invention, a logic integrated circuit comprises a logic circuit having the predetermined logic function, a memory circuit which enables data write and read operations (built-in RAM), a test circuit for testing whether fail bits are included in the memory circuit or not, a boundary latch circuit which can latch signals between logic circuit and memory … wherein the test circuit collects, during execution of the test, test result to the boundary latch circuit” (Page 1, Paragraph [0010]) plus “The relief information generated by the sequential encoder 153 is sent to a redundant circuit, when such redundant circuit is provided in the RAM for replacing the memory column including fail bits to the reserve memory column, or is once sent to an interface circuit 180 called TAP (Test Access Port) when such redundant circuit is not provided, and thereafter outputted to the external side of chip via the TAP. The TAP is the interface circuit which is specified by the specifications for boundary scan-test” (Page 4, Paragraph [0049]).
Mohr, Watanabe, Bodrozic, Koyama and Serizawa are analogous art because they are directed to testing of memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible data path selection of Mohr with the data serialization/ deserialization of Watanabe and the loop-back testing of Bodrozic and the automatic repeat testing of Koyama and the boundary scan compliant input/ output of Serizawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to provide more flexible and efficient memory testing including loop-back testing using serialized input/ output pads and boundary scan compliant data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111